Title: To Thomas Jefferson from Captain Armstrong, 20 October 1808
From: Captain Armstrong
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Green Towne October the 20th AD 1808
                  
                  aftur my kind respects to you I must Inform you that we have every anscious desire to obtain our deed for the thirteen sections which was granted to us by the united States as soon as possible We therefore have taken this opportunity of leting you know our humble request, hopeing that your honor will prescribe some way for us to obtain the title for our land which was granted to us as I before mention’d by our dear Fathers, we therefore Confidently hope & trust that our humble Request may meet your approbation on the Subject & we shall ever pray that you will Comply with our sincere & very humble reqest & we shall ever bee with due respect your sincere friends & humble servants
                  
                     Capt. Arm Strong 
                     
                     The Delaware Chief
                     In the new purchase in the State of Ohio green Town
                  
               